Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species A, Figs. 1-5, in the reply filed on 27 September 2022 is acknowledged. Claims 12 and 13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement
The examiner has considered each foreign patent document and non-patent literature document listed on the IDS filed 20 April 2021 as a result of these documents being in the file wrapper of one of related applications 14/489,159, 15/683,265, and 16/381,340.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because various reference characters have been used to designate a part in a first embodiment of Figs. 1-5 and a different part in a second embodiment of Figs. 6-13. To provide one example (note that this example is one of multiple instances of this issue, and the Applicant should correct each and every instance of the issue rather than merely the one example), reference character “62” in Fig. 5 indicates a guide having multiple arches. However, in Fig. 11, reference character “62” indicates a guide without any arches. The guide in Fig. 5 is a different part than the guide in Fig. 11 because the two guides have structural differences. Therefore, the same reference character should not be repeated for the two different guides. Note that the written description will require amendment to correspond to any changes to the reference numbers updates in the drawings.
The drawings are objected to because they include an error. In particular, paragraph 53 describes that axis of rotation “36” is an axis about which the shaft “32” rotates, with the eccentric drive “40” being offset from the axis “36”. However, Fig. 7 shows the axis “36” as being offset from the shaft “32” and passing through an illustrated position of the eccentric drive “40”. The axis “36” in Fig. 7 should be moved to pass through a center of the shaft “32”.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the reference character “262” not mentioned in the description (see Figs. 7, 8, 10, and 13).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “294” has been used to designate both a portion of the spring “58” (see Fig. 12) and a tongue on the guide “250” (see Fig. 13), the latter of which is consistent with the written description. Thus, the examiner suggests extending the lead line for reference character “294” in Fig. 12 to indicate the tongue. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “290” has been used to designate both a sidewall (see Fig. 12) and a bottom wall (see Fig. 9), the former of which is consistent with the written description. Thus, the examiner suggests amending the lead lines for reference characters “290” in Fig. 9 to indicate the sidewalls as shown in Fig. 12. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “82” has been used to designate both a fastener (see Fig. 11) and some other structure (see Fig. 8), the former of which is consistent with the written description. Thus, the examiner suggests deleting the reference character “82” from Fig. 8, or amending the lead line for reference character “82” in Fig. 8 to indicate a same fastener as shown in Fig. 11.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference sign “86” mentioned in the description as indicating a hole through which free ends “144” of spring arms “136” extend (see paragraph 62).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 54 recites that the holes “126” receive the fasteners “82” to mount the blade assembly “50” to the housing “14”. Paragraph 69 also recites this function. This recitation appears to be inaccurate. The drawings do not appear to show this capability, and this recitation is also inconsistent with paragraphs 66 and 67, as well as the description of hole “258” receiving a fastener to attach the blade assembly to the housing. Clarification is required.
Paragraph 56 recites that the guide “62” retain the spring “58” against the body “110” of the lower blade “54”. Paragraph 59 also recites this function. However, these recitations appear to be inaccurate. Figs. 7 and 13 show the tongue “294” as contacting the spring “58”, and the guide “62” is between the guide “250” and the main body “110”, both of which appear to prevent contact of the spring “58” against the body “110” of the lower blade “54”. Thus, it is unclear whether paragraph 56 and 59 are describing the embodiment of Figs. 6-13. Clarification is required. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim limitations identified below are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a hair cutting apparatus” as recited in claims 1, 11, and 18 (first, “apparatus” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “hair cutting” – i.e., in order for an apparatus to be considered as a ‘hair cutting apparatus’, the apparatus must perform a hair cutting function; third, the generic placeholder is not modified by sufficient structure for performing the claimed function).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
The claims are objected to because of the following informalities:  
Claim 2 recites, “the retainer comprising at least two arches”. This recitation should clarify that arch already introduced in claim 1 is a member of the ‘at least two arches’ of claim 2, rather than claim 2 introducing at least two additional arches.
Claim 18 recites, “a spring arm”, “a fixed end”, and “a securing arm”. Each of these recitations should be amended to introduce more than one structure (e.g., “a spring arm” should be amended to recite, “at least two spring arms”, “a plurality of spring arms”, or “first and second spring arms”) because the claim previously introduces “at least two free ends” and then describes each of the above quoted structures as extending from ‘each’ of plural structures. As a result, each of the above quoted structures is implicitly introduced in the plural. However, this implicit introduction should be explicit. Indeed, claim 18 refers to “the securing arms” and claim 20 explicitly refers to “the spring arms”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11 and 14-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-15 of U.S. Patent No. 11,014,253 B2. 
Regarding present claim 11, claim 8 of the ‘253 patent discloses each feature of present claim 11. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of the ‘253 patent discloses every feature of present claim 11.
Regarding present claim 14, claim 9 of the ‘253 patent discloses each feature of present claim 14.
Regarding present claim 15, claim 10 of the ‘253 patent discloses each feature of present claim 15.
Regarding present claim 16, claim 11 of the ‘253 patent discloses each feature of present claim 16.
Regarding present claim 17, claim 12 of the ‘253 patent discloses each feature of present claim 17.
Regarding present claim 18, claim 13 of the ‘253 patent discloses each feature of present claim 18. Although the claims at issue are not identical, they are not patentably distinct from each other because present claim 18 requires “at least two fixed ends” and implicitly requires plural of the ‘spring arm’, the ‘fixed end’, and the ‘securing arm’, and the disclosure of ‘two’ of each of these features by claim 13 of the ‘253 patent satisfies the plural requirement of claim 18. Claim 13 of the ‘253 patent states that the spring ‘comprises’ two of these structures, which permits additional numbers of the structures.
Regarding present claim 19, claim 14 of the ‘253 patent discloses each feature of present claim 19.
Regarding present claim 20, claim 15 of the ‘253 patent discloses each feature of present claim 20.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 16 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 16 recites, “wherein the guide base is selectively fastened to the first blade”. Claim 16 depends upon claim 15, which in turn depends upon claim 14. Claim 14 also recites, “wherein the guide base is selectively fastened to the first blade”. Therefore, the features of claim 16 are already required by claim 14, upon which claim 16 depends, such that claim 16 is not further limiting. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2008/0282550 A1 to Piwaron.
Regarding claim 11, Piwaron discloses a blade assembly 14 (see Fig. 4) for a hair cutting apparatus 10 (see Fig. 1) comprising: 
a first blade 48 having teeth extending along a first blade edge 76 (see Fig. 4); 
a second blade 52 having teeth extending along a second blade edge 80 (see Fig. 4) parallel to the first blade edge 76 (see Fig. 8 showing the two blade edges 76 and 80 being parallel), a distance between the first blade edge 76 and the second blade edge 80 defining a blade gap (see Fig. 8, where the distance is measured perpendicular to the edges 76 and 80 along the plane of the page); -24-Attorney Docket No. 012572-0359 
a yoke 68 coupled to the second blade 52 (see Fig. 4 and paragraph 30), the yoke 68 reciprocates the second blade 52 relative to the first blade 48 (see paragraph 30); 
a spring 72 comprising: 
a plurality of free ends (see the left annotated portion of Fig. 4 below); 
a plurality of spring arms, a respective one of the spring arms for each of the plurality of free ends, each of the spring arms extending from a respective one of the free ends (see the left annotated portion of Fig. 4 below), at least one of the spring arms biasing the second blade 52 towards the first blade 48 (see paragraph 30); 
a plurality of fixed ends, a respective one of the fixed ends extending from each of the spring arms (see the left annotated portion of Fig. 4 below; the fixed ends are shown in Fig. 2 as being fixed in the retainer 60; see also paragraph 30); 
a plurality of securing arms, a respective one of the securing arms extending from each of the fixed ends (see the left annotated portion of Fig. 4 below); and 
a spring base that extends between the securing arms (see the left annotated portion of Fig. 4 below, where the spring base is not labeled but is the portion of the spring 72 directly connected to each of the securing arms and extending between the securing arms); and 
a retainer 60 defining a plurality of arches (see the right annotated portion of Fig. 4 below).  

    PNG
    media_image1.png
    699
    394
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    754
    561
    media_image2.png
    Greyscale

Regarding claim 14, Piwaron discloses that the retainer 60 comprising a guide base and a cross portion (see the right annotated portion of Fig. 4 above; the indicated ‘cross portion’ is properly considered as a cross portion because it forms a portion of a cross as can be seen in Fig. 6 due to having a lip for securing the spring base of the spring 72), wherein the guide base is selectively fastened to the first blade 48 (see Figs. 2 and 3 showing the guide base being fastened to the first blade 48, and this fastening is ‘selective’ because it requires assembly of the guide base onto the first blade 48 by fastening screws 112 to secure element 56 to the first blade 48 and then inserting the projections 96 of the retainer 60 into the slots 104 on the element 56; these operations are reversible to detach the retainer 60 from the first blade 48), and the guide base and the cross portion form a T-shape (see the annotated Fig. 6 below, which has been inverted to better illustrate the T-shape).

    PNG
    media_image3.png
    352
    498
    media_image3.png
    Greyscale

Regarding claim 15, Piwaron discloses that the second blade 52 comprising a pair of feet (the pair of feet being at respective longitudinal ends of the non-cutting edge of the blade 52 opposite the edge 80), the guide base extends between the pair of feet (see Fig. 4, where the guide base extends between the feet in a direction parallel to the edge 80; note that the broadest reasonable interpretation of ‘extends between’ does not require the guide base to be positioned along an axis connecting the pair of feet), wherein in response to the second -25-Attorney Docket No. 012572-0359 blade reciprocating relative to the cross portion of the retainer, the pair of feet slide along a portion of the first blade.  
Regarding claim 16, Piwaron discloses that the guide base is selectively fastened to the first blade (this feature is discussed above in regards to claim 14).  
Regarding claim 17, Piwaron discloses each of the spring arms and the second blade 52 reciprocate relative to the first blade 48 (see Fig. 4 and paragraph 30; note that the free ends of the spring 72 extend into apertures in the blade 52 as can be seen by the dashed assembly lines in Fig. 4, which couples the spring arms to the blade 52).
Allowable Subject Matter
Claims 1-10 are allowed and claims 18-20 would be allowable upon overcoming the double patenting rejections set forth above.
Regarding claims 1-10, the following is an examiner’s statement of reasons for allowance: Claim 1 requires “a retainer comprising an arch and an arched tunnel that together interface against the spring to trap the spring against the first blade, wherein in response to moving the retainer relative to the first blade, the second blade moves relative to the first blade”. No known reference of combination of references teaches or suggests these features in conjunction with the remainder of features required by claim 1. Consider the following references:
US Pat. No. 2,928,171 to Oster teaches a retainer 16 that interfaces against a spring 13 to trap the spring against a first blade 8. However, Oster fails to disclose that the retainer comprises an arches tunnel that, along with an arch, interfaces against the spring. Oster also fails to disclose that the retainer is movable relative to the first blade, such that Oster fails to disclose, “wherein in response to moving the retainer relative to the first blade, the second blade moves relative to the first blade”. 
US Pub. No. 2008/0282550 A1 to Piwaron teaches a retainer 60 that is moveable in relative to a first blade 48 such that in response to moving the retainer 60 relative to the first blade 48, a second blade 52 moves relative to the first blade 48 (compare Figs. 8 and 9). However, Piwaron fails to disclose that the retainer 60 traps a spring 72 against the first blade 48. 
US Pat. No. 5,092,048 to Sukow et al. and US Pat. No. 5,230,153 to Andis suffers similar shortcomings as Oster discussed above. 
US Pub. No. 2014/0259689 A1 to Lau, US Pub. No. 2016/0279813 A1 to Buck, Jr. et al., US Pub. No. 2011/0119929 A1 to Lau (of particular relevance is the embodiment of Fig. 11), and US Pub. No. 2002/0000043 A1 to Beutel et al. each fail to disclose a retainer that traps a spring against a first blade.
US Pat. No. 4,458,417 to Andis discloses a spring 60 trapped against a first blade 26 by fasteners 82 and 90, but Andis fails to disclose a retainer having the features required by claim 1.
US Pat. No. 3,222,782 to Sadlon teaches a retainer 36, but the retainer 36 is between a first blade 18 and a spring 31 such that the retainer 36 does not trap spring 31 against first blade 18.
Regarding claims 18-20, the explanation in the Final Office Action dated 20 April 2020 for related application number 16/381,340 is likewise applicable to present claims 18-20. As explained in the Claim Objections section above, present claim 18 requires at least two spring arms, at least two fixed ends, and at least two securing arms.
Additionally, the record of prosecution of parent applications further makes clear the examiner’s reasons for allowance of claim 1-10 and 18-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724